                               Case 5:18-cv-07490-BLF Document 44 Filed 05/22/19 Page 1 of 31



                    1        BRIAN L. JOHNSRUD, State Bar No. 184474
                             PATRICK M. SHERMAN, State Bar No. 229959
                    2        CYNTHIA M. JARA, State Bar No. 212011
                             CURLEY, HURTGEN & JOHNSRUD LLP
                    3        4400 Bohannon Drive, Suite 230
                             Menlo Park, CA 94025
                    4        Telephone: 650.600.5300
                             Facsimile: 650.323.1002
                    5        E-mail: bjohnsrud@chjllp.com
                                     psherman@chjllp.com
                    6                cjara@chjllp.com
                    7        Attorneys for Defendants
                             SAP LABS, LLC, JENNY LE and SANJAY
                    8        SHIROLE
                    9
                                                          UNITED STATES DISTRICT COURT
                  10
                                                       NORTHERN DISTRICT OF CALIFORNIA
                  11

                  12
                             MUHAMMAD KHAN,                                    Case No. 5:18-CV-07490-BLF
                  13
                                                   Plaintiff,                  DEFENDANTS’ NOTICE OF MOTION
                  14                                                           AND MOTION TO DISMISS;
                                            v.                                 MEMORANDUM OF POINTS AND
                  15                                                           AUTHORITIES IN SUPPORT THEREOF
                             SAP LABS, LLC; JENNY LE; SANJAY
                  16         SHIROLE; and DOES 1-30;                           DATE: September 5, 2019 [RESERVED]
                                                                               TIME: 9:00 a.m.
                  17                               Defendants.                 JUDGE: The Honorable Beth Labson Freeman
                                                                               COURTROOM: 5
                  18

                  19
                                    TO THIS HONORABLE COURT AND TO PLAINTIFF MUHAMMAD KHAN:
                  20
                                    PLEASE TAKE NOTICE that on September 5, 2019, at 9:00 a.m., or as soon thereafter as
                  21
                             the matter can be heard, in Courtroom 5 of the United States District Court for the Northern
                  22
                             District of California, located at 280 South 1st Street, San Jose, California 95113, Defendants
                  23
                             SAP Labs, LLC, Jenny Le and Sanjay Shirole (collectively, the “Defendants”) will move the
                  24
                             Court, and hereby do move the Court, for an order dismissing Plaintiff Muhammad Khan’s
                  25
                             Amended Complaint in this action under Federal Rule of Civil Procedure 12(b)(6). Defendants’
                  26
                             Motion is based on the following grounds:
                  27
                                    1. Plaintiff’s cause of action for Sexual Harassment In Violation Of FEHA (Hostile
                  28
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                        DEFENDANTS’ MOTION TO DISMISS
  COUNSE LO RS AT LA W                                                     1
      MENLO PAR K
                                                                                                 (CASE NO. 5:18-CV-07490-BLF)
                             Case 5:18-cv-07490-BLF Document 44 Filed 05/22/19 Page 2 of 31



                     1             Work Environment) fails to state a claim upon which relief can be granted because
                     2             Plaintiff has failed to exhaust his administrative remedies, the claim is time-barred,
                     3             and Plaintiff has not pled the requisite elements.
                     4          2. Plaintiff’s cause of action for Discrimination on the Basis of Sexual Orientation in
                     5             Violation of FEHA fails to state a claim upon which relief can be granted because
                     6             Plaintiff has failed to exhaust his administrative remedies, the claim is time-barred,
                     7             Plaintiff has not pled the requisite elements, and, as to the individual defendants, no
                     8             claim for discrimination can be asserted against them as a matter of law.
                     9          3. Plaintiff’s cause of action for Discrimination on the Basis of Race, National Origin,
                  10               and/or Color in Violation of FEHA fails to state a claim upon which relief can be
                  11               granted because Plaintiff has failed to exhaust his administrative remedies, the claim is
                  12               time-barred, Plaintiff has not pled the requisite elements, and, as to the individual
                  13               defendants, no claim for discrimination can be asserted against them as a matter of
                  14               law.
                  15            4. Plaintiff’s cause of action for Harassment on the Basis of Race, National Origin and/or
                  16               Color in Violation of FEHA fails to state a claim upon which relief can be granted
                  17               because Plaintiff has failed to exhaust his administrative remedies, the claim is time-
                  18               barred, and Plaintiff has not pled the requisite elements.
                  19            5. Plaintiff’s cause of action for Discrimination on the Basis of Physical Disability,
                  20               Mental Disability and/or Medical Condition in Violation of FEHA fails to state a
                  21               claim upon which relief can be granted because the claim is time-barred, Plaintiff has
                  22               not pled the requisite elements and, as to the individual defendants, Plaintiff has failed
                  23               to exhaust his administrative remedies.
                  24            6. Plaintiff’s cause of action for Failure to Prevent Discrimination and Harassment in
                  25               Violation of FEHA fails to state a claim upon which relief can be granted because
                  26               Plaintiff has failed to exhaust his administrative remedies, the claim is time-barred,
                  27               and Plaintiff has not pled the requisite elements.
                  28            7. Plaintiff’s cause of action for Wrongful Constructive Termination in Violation of
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                     DEFENDANTS’ MOTION TO DISMISS
  COUNSE LO RS AT LA W                                                 2
      MENLO PAR K
                                                                                              (CASE NO. 5:18-CV-07490-BLF)
                               Case 5:18-cv-07490-BLF Document 44 Filed 05/22/19 Page 3 of 31



                     1                  Public Policy fails to state a claim upon which relief can be granted because it is time-
                     2                  barred and Plaintiff has failed to plead the requisite elements.
                     3              8. Plaintiff’s cause of action for Violation of Labor Code §1102.5 fails to state a claim
                     4                  upon which relief can be granted because the claim is time-barred, and Plaintiff has
                     5                  not pled the requisite elements.
                     6              9. Plaintiff’s causes of action for Common Law Invasion of Privacy and Violation of
                     7                  California Constitution, Act 1 §1 Right to Privacy fail to state claims upon which
                     8                  relief can be granted because the claims are time-barred, barred by the workers’
                     9                  compensation exclusivity rule, and Plaintiff has not pled the requisite elements.
                  10                10. Plaintiff’s cause of action for Intentional Infliction of Emotional Distress fails to state
                  11                    a claim upon which relief can be granted because the claim is time-barred, the claim is
                  12                    barred by the workers’ compensation exclusivity rule, and Plaintiff has not pled the
                  13                    requisite elements.
                  14                11. Plaintiff’s cause of action for Retaliation for Engaging in Protected Activity fails to
                  15                    state a claim upon which relief can be granted because Plaintiff has failed to exhaust
                  16                    his administrative remedies, the claim is time-barred, and Plaintiff has not pled the
                  17                    requisite elements.
                  18                This Motion is based on this Notice of Motion and Motion, the attached Memorandum of
                  19         Points and Authorities, the concurrently-filed Request for Judicial Notice, all pleadings, papers
                  20         and records on file in this action, deemed to be on file, or of which this Court may take judicial
                  21         notice as of the time the Motion is heard, and upon such further oral argument and documentary
                  22         evidence as may be presented at the time of hearing.
                  23         Dated: May 22, 2019                                 CURLEY, HURTGEN & JOHNSRUD LLP
                  24

                  25                                                             By      /s/ Brian L. Johnsrud
                                                                                      BRIAN L. JOHNSRUD
                  26                                                                  Attorneys for Defendants
                                                                                      SAP LABS, LLC, JENNY LE and
                  27                                                                  SANJAY SHIROLE
                  28
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                          DEFENDANTS’ MOTION TO DISMISS
  COUNSE LO RS AT LA W                                                      3
      MENLO PAR K
                                                                                                   (CASE NO. 5:18-CV-07490-BLF)
                                   Case 5:18-cv-07490-BLF Document 44 Filed 05/22/19 Page 4 of 31



                     1                                                          TABLE OF CONTENTS
                     2                                                                                                                                            Page No.
                     3       I.     INTRODUCTION ................................................................................................................... 1
                     4       II.    STATEMENT OF THE ISSUES TO BE DECIDED .............................................................. 2
                     5       III. FACTUAL AND PROCEDURAL BACKGROUND ............................................................. 2
                     6                 A.        Facts Alleged By Plaintiff And Facts Of Which The Court May Take Judicial
                                                 Notice ....................................................................................................................... 2
                     7
                                       B.        History Of This Dispute And Procedural Background ............................................ 4
                     8
                             IV. LEGAL ARGUMENT ............................................................................................................. 5
                     9
                                       A.        Standard Of Review ................................................................................................. 5
                  10
                                       B.        Plaintiff Has Failed To State Any Claim Upon Which Relief Can Be Granted ...... 6
                  11
                                                 1.         Plaintiff’s Sexual Harassment/Hostile Work Environment Claim
                  12                                        (The First Cause of Action) Fails ................................................................. 6
                  13                                        a.          Plaintiff Has Failed To Exhaust Administrative Remedies ............. 6
                  14                                        b.          Plaintiff’s Claim Is Time-Barred ..................................................... 7
                  15                                        c.          Plaintiff Has Not Pled The Requisite Elements Of His Claim......... 7
                  16                             2.         Plaintiff’s Claim For Discrimination On The Basis Of Sexual
                                                            Orientation (The Second Cause of Action) Fails ......................................... 8
                  17
                                                            a.          Plaintiff Has Failed To Exhaust Administrative Remedies ............. 8
                  18
                                                            b.          Plaintiff’s Claim Is Time-Barred ..................................................... 8
                  19
                                                            c.          The Claim Fails As To Le And Shirole Because Individuals
                  20                                                    Are Not Liable For Discrimination As A Matter Of Law ................ 9

                  21                                        d.          Plaintiff Has Not Pled The Requisite Elements Of His Claim......... 9
                  22                             3.         Plaintiff’s Claims For Race/National Origin/Color Discrimination
                                                            And Harassment (The Third And Fourth Causes Of Action) Fail. ............ 11
                  23
                                                 4.         Plaintiff’s Claim For Discrimination On The Basis Of Disability (The
                  24                                        Fifth Cause Of Action) Fails. ..................................................................... 11
                  25                             5.         Plaintiff’s Claim For Retaliation (The Twelfth Cause Of Action) Fails .... 13
                  26                             6.         Plaintiff’s Claim For Failure To Prevent Discrimination, Harassment
                                                            And Retaliation (The Sixth Cause Of Action) Fails .................................. 14
                  27
                                                 7.         Plaintiff’s Claim For Wrongful Constructive Termination In Violation
                  28                                        Of Public Policy (The Seventh Cause Of Action) Fails ............................. 15
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                                                      DEFENDANTS’ MOTION TO DISMISS
  COUNSE LO RS AT LA W                                                                          i
      MENLO PAR K
                                                                                                                              (CASE NO. 3:18-CV-07490-SVK)
                                  Case 5:18-cv-07490-BLF Document 44 Filed 05/22/19 Page 5 of 31



                     1                                                        TABLE OF CONTENTS
                                                                                    (cont'd).
                     2
                                                                                                                                                              Page No.
                     3
                                                           a.         The Claim Is Time-Barred ............................................................. 15
                     4
                                                           b.         Plaintiff Fails To And Cannot Plead The Elements Of His
                     5                                                Claim .............................................................................................. 15
                     6                           8.        Plaintiff’s Claim For Violation Of Labor Code §1102.5 (The Eighth
                                                           Cause Of Action) Fails ............................................................................... 16
                     7
                                                           a.         The Claim Is Time-Barred ............................................................. 16
                     8
                                                           b.         Plaintiff Has Not Pled The Requisite Elements Of His Claim....... 16
                     9
                                                 9.        Plaintiff’s Claims For Invasion Of Privacy (The Ninth And Tenth
                  10                                       Claims) Fail ................................................................................................ 17
                  11                                       a.         Plaintiff Fails To Plead The Elements Of His Claims ................... 17
                  12                                       b.         Plaintiff’s Claim Is Preempted By Workers’ Compensation
                                                                      Exclusivity ..................................................................................... 18
                  13
                                                           c.         Plaintiff’s Claim Is Time-Barred ................................................... 20
                  14
                                                 10.       Plaintiff’s IIED Claim (The Eleventh Cause Of Action) Fails .................. 20
                  15
                                      C.         Further Leave To Amend Should Be Denied ......................................................... 22
                  16
                             V.    CONCLUSION ...................................................................................................................... 22
                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                                                   DEFENDANTS’ MOTION TO DISMISS
  COUNSE LO RS AT LA W                                                                       ii
      MENLO PAR K
                                                                                                                           (CASE NO. 3:18-CV-07490-SVK)
                                Case 5:18-cv-07490-BLF Document 44 Filed 05/22/19 Page 6 of 31



                     1                                                       TABLE OF AUTHORITIES
                     2                                                                                                                                 Page No(s).
                     3       Cases
                     4       Abdul-Haqq v. Kaiser Foundation Hospitals
                               2015 WL 335863 (N.D. Cal., 2015) ............................................................................................ 8
                     5
                             Achal v. Gate Gourmet, Inc.
                     6         114 F.Supp.3d 781 (N.D. Cal. 2015) ........................................................................................... 6
                     7       Arriaga v. County of Alameda
                               9 Cal. 4th 1055 (1995) ............................................................................................................... 21
                     8
                             Ashcroft v. Iqbal
                     9         556 U.S. 662 (2009) ................................................................................................................. 5, 7
                  10         Ayala v. Frito Lay, Inc
                               263 F.Supp.3d 891 (E.D. Cal. 2017)................................................................................ 9, 15, 16
                  11
                             Barry v. Wells Fargo Home Mortg.
                  12           2016 WL 4242237 (N.D. Cal. Aug. 11, 2016)........................................................................... 17
                  13         Baughman v. State of California
                               38 Cal. App. 4th 182 (1995) ...................................................................................................... 18
                  14
                             Bell Atl. Corp. v. Twombly
                  15           550 U.S. 544 (2007) ............................................................................................................... 5, 18
                  16         Bowen v. M. Caratan, Inc.
                               142 F. Supp. 3d 1007 (E.D. Cal. 2015)...................................................................................... 17
                  17
                             Brooks v. City of San Mateo
                  18           229 F.3d 917 (9th Cir. 2000)........................................................................................................ 8
                  19         Centner v. Stout
                               268 Fed.Appx. 590 (2008) ......................................................................................................... 13
                  20
                             Cole v. Fair Oaks Fire Protection Dist.
                  21           43 Cal. 3d 148 (1987) .......................................................................................................... 19, 21
                  22         Cruz v. Nationwide Reconveyance, LLC
                               2016 WL 127585 (S.D. Cal. Jan. 11, 2016) ............................................................................... 18
                  23
                             Dickson v. Burke Williams, Inc.
                  24           234 Cal. App. 4th 1307 (2015) .................................................................................................. 14
                  25         Estrada v. Wal-Mart Stores, Inc.
                               2016 WL 5846977 (N.D. Cal. Oct. 6, 2016) .............................................................................. 21
                  26
                             Etter v. Veriflo Corp.
                  27           67 Cal.App.4th 457 (1998) .......................................................................................................... 7
                  28
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                                                  DEFENDANTS’ MOTION TO DISMISS
  COUNSE LO RS AT LA W                                                                       iii
      MENLO PAR K
                                                                                                                          (CASE NO. 3:18-CV-07490-SVK)
                                Case 5:18-cv-07490-BLF Document 44 Filed 05/22/19 Page 7 of 31



                     1                                                       TABLE OF AUTHORITIES
                                                                                    (cont'd)
                     2                                                                                                                                  Page No(s).
                     3       Gibbs v. American Airlines, Inc.
                               74 Cal. App. 4th 1 (1999) .......................................................................................................... 21
                     4
                             Guyton v. Novo Nordisk, Inc.
                     5         151 F.Supp.3d 1057 (C.D. Cal. 2015) ......................................................................................... 9
                     6       Hall v. Goodwill Indus. Of S. California
                               193 Cal.App.4th 718 (2011) .................................................................................................... 7, 8
                     7
                             Heath v. AT & T Corp.
                     8         2005 WL 2206498 (N.D. Cal. Sept. 12, 2005) .......................................................................... 15
                     9       In Re Rubber Chemicals Antitrust Litigation
                                504 F.Supp.2d 777 (N.D. Cal. 2007) ......................................................................................... 22
                  10
                             Janken v. GM Hughes Elecs.
                  11           46 Cal. App. 4th 55 (1996) .............................................................................................. 9, 11, 12
                  12         King v. AC & R Advertising
                               65 F.3d 764 (9th Cir. 1995)........................................................................................................ 10
                  13
                             Lee v. City of Los Angeles
                  14           250 F.3d 668 (9th Cir. 2001)........................................................................................................ 5
                  15         Med. Bd. of California v. Chiarottino
                              225 Cal. App. 4th 623 (2014) .............................................................................................. 17, 18
                  16
                             Migdal v. Rowe Price-Fleming Int’l Inc.
                  17           248 F3d 321 (4th Cir. 2001)......................................................................................................... 5
                  18         Miller v. National Broadcasting Co.
                               187 Cal.App.3d 1463 (1986)...................................................................................................... 19
                  19
                             Minor v. Fedex Office & Print Services, Inc.
                  20           182 F.Supp.3d 966 (N.D. Cal. 2016) ........................................................................................... 6
                  21         Morgan v. Davidson
                              29 Cal. App. 5th 540 (2018) ...................................................................................................... 20
                  22
                             Okorie v. Los Angeles Unified School Sch. Dist.
                  23           14 Cal. App. 5th 574 (2017) ...................................................................................................... 14
                  24         Operating Engineers Local 3 v. Johnson
                               110 Cal.App.4th 180 (2003) ...................................................................................................... 19
                  25
                             Pickern v. Pier 1 Imports (U.S.), Inc.
                  26           457 F.3d 963 (2006) ..................................................................................................................... 5
                  27         Robinson v. HD Supply, Inc.
                               2012 WL 3962502 (E.D. Cal. Sept. 10, 2012) .......................................................................... 15
                  28
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                                                   DEFENDANTS’ MOTION TO DISMISS
  COUNSE LO RS AT LA W                                                                        iv
      MENLO PAR K
                                                                                                                           (CASE NO. 3:18-CV-07490-SVK)
                                Case 5:18-cv-07490-BLF Document 44 Filed 05/22/19 Page 8 of 31



                     1                                                      TABLE OF AUTHORITIES
                                                                                   (cont'd)
                     2                                                                                                                                 Page No(s).
                     3       Rodriguez v. John Muir Medical Center
                               2010 WL 1002641 (N.D. Cal., March 18, 2010) ....................................................................... 12
                     4
                             Saala v. McFarland
                     5         63 Cal. 2d 124 (1965) ................................................................................................................ 21
                     6       Silvas v. E*Trade Mortg. Corp.
                                421 F.Supp.2d 1315 (S.D.Cal. 2006) ........................................................................................... 5
                     7
                             Sprewell v. Golden State Warriors
                     8         266 F.3d 979 (9th Cir. 2001)........................................................................................................ 5
                     9       Tomco v. Prada USA Corp.
                               484 Fed. Appx. 99 (9th Cir. 2012) ............................................................................................. 15
                  10
                             Torres v. Parkhouse Tire Service, Inc.
                  11           26 Cal. 4th 995 (2001) ......................................................................................................... 21, 22
                  12         Torres v. Unum Life Ins. Co. of America
                               2009 WL69358 (N.D. Cal. Jan. 9, 2009) ................................................................................... 20
                  13
                             Turner v. Anheuser-Busch, Inc.
                  14           32 Cal. Rptr. 2d 223 (1994) ....................................................................................................... 10
                  15         Washington v. California City Corr. Center
                              2012 WL 1910099 (E.D. Cal. May 25, 2012)............................................................................ 14
                  16
                             Washington v. California City Corr. Center
                  17          871 F.Supp.2d 1010 (E.D. Cal. 2012)........................................................................................ 13
                  18         Washington v. Lowe’s HIW Inc.
                              75 F.Supp.3d 1240 (2014)............................................................................................................ 6
                  19
                             Washington v. Lowe’s HIW Inc., 75 F Supp.3d 1240 (2014) .......................................................... 6
                  20
                             Williams v. Boeing Co.
                  21           517 F.3d 1120 (9th Cir. 2008).................................................................................................... 16
                  22         Williams v. Lorenz
                               2018 WL5816180 (N.D. Cal. Nov. 5, 2018)................................................................................ 9
                  23
                             Wills v. Superior Court
                  24           195 Cal. App. 4th 143 (2011) .................................................................................................... 12
                  25         Yau v. Santa Margarita Ford, Inc.
                               229 Cal.App.4th 144 (2014) ................................................................................................ 19, 21
                  26
                             Yurick v. Superior Court
                  27           209 Cal.App.3d 1116 (1989)........................................................................................................ 7
                  28
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                                                  DEFENDANTS’ MOTION TO DISMISS
  COUNSE LO RS AT LA W                                                                       v
      MENLO PAR K
                                                                                                                          (CASE NO. 3:18-CV-07490-SVK)
                                Case 5:18-cv-07490-BLF Document 44 Filed 05/22/19 Page 9 of 31



                     1                                                         TABLE OF AUTHORITIES
                                                                                      (cont'd)
                     2                                                                                                                                        Page No(s).
                     3       Statutes
                     4       Cal. Code Civ. Proc. § 335.1.................................................................................................... 15, 20
                     5       Cal. Govt. Code §12960(d) ........................................................................................................ 7, 11
                     6       Cal. Labor Code §1102.5 ............................................................................................................... 16
                     7       Cal. Labor Code §3601 .................................................................................................................. 18
                     8       Rules
                     9       Fed. R. Civ. P. 8 ............................................................................................................................... 5
                  10         Fed. R. Civ. P. 8(a)........................................................................................................................... 5
                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                                                       DEFENDANTS’ MOTION TO DISMISS
  COUNSE LO RS AT LA W                                                                           vi
      MENLO PAR K
                                                                                                                               (CASE NO. 3:18-CV-07490-SVK)
                                  Case 5:18-cv-07490-BLF Document 44 Filed 05/22/19 Page 10 of 31



                     1                            MEMORANDUM OF POINTS AND AUTHORITIES
                     2       I.       INTRODUCTION
                     3                Plaintiff Muhammad Khan (“Plaintiff” or “Khan”) is a former SAP Labs, LLC (“SAP

                     4       Labs”) employee. He began working for SAP Labs in 2013, and resigned on December 1, 2015,

                     5       claiming that his manager, defendant Sanjay Shirole (“Shirole”), mistreated him. Khan

                     6       complains that, among other things, Shirole abused him by assigning work to Khan, telling Khan

                     7       he needed to lose weight and giving Khan rides home from work.

                     8                Following his resignation, in 2016, Khan was arrested (and later convicted) because he set

                     9       fire to Shirole’s home (while Shirole and his family were asleep in it). Following his arrest, in

                  10         March of 2017 (more than one year after he resigned from SAP Labs), Khan filed an

                  11         administrative charge against SAP Labs with the Department of Fair Employment and Housing

                  12         (DFEH), alleging that SAP Labs discriminated or retaliated against him due to his purported

                  13         disability and related leave. Khan received his right to sue letter on July 24, 2017. Yet, he waited

                  14         more than a year before instituting this action on August 21, 2018.

                  15                  Khan now sues SAP Labs, Shirole and Jenny Le (“Le”). Le is a former SAP Labs HR

                  16         representative with whom Khan interacted while at SAP Labs. He asserts that SAP Labs, Shirole

                  17         and Le (collectively, the “Defendants”) have violated various provisions of the FEHA. However,

                  18         all of Khan’s FEHA claims fail because he did not exhaust his administrative remedies and the

                  19         claims are time-barred. Khan also sues SAP Labs for Wrongful Constructive Termination In

                  20         Violation Of Public Policy. However, this claim is fatally flawed because it is time-barred and

                  21         because Khan was not terminated, constructively or otherwise. Khan also attempts to plead a

                  22         claim for Violation Of Labor Code §1102.5, however, this claim, too, is untimely, and Khan has

                  23         failed to plead the requisite elements. Khan’s claims for invasion of privacy and IIED fare no

                  24         better. They are also time-barred and are barred by the workers’ compensation exclusivity rule.

                  25         Further, Khan has not pled (and cannot plead) the requisite elements.

                  26                  The defects from which Khan’s claims suffer are not curable. Khan has already been

                  27         afforded an opportunity to amend his complaint and yet, as the court noted, the amended

                  28         complaint suffers from many of the same defects that were present in Khan’s initial complaint
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                         DEFENDANTS’ MOTION TO DISMISS
  COUNSE LO RS AT LA W                                                      1
      MENLO PAR K
                                                                                                 (CASE NO. 3:18-CV-07490-SVK)
                               Case 5:18-cv-07490-BLF Document 44 Filed 05/22/19 Page 11 of 31



                     1       and identified in defendants’ prior Motion to Dismiss. (ECF 40 at Page 3, lines 6-8). As such,
                     2       allowing Khan to amend his claims yet again would be futile. The Court should therefore grant
                     3       this Motion in its entirely, dismissing all of Khan’s claims without leave to amend.
                     4       II.    STATEMENT OF THE ISSUES TO BE DECIDED
                     5              The following issues are raised by this Motion:
                     6                   1. Whether Khan has failed to exhaust administrative remedies as to all Defendants
                     7       for the following claims: sexual harassment/hostile work environment; sex discrimination;
                     8       race/national origin/color discrimination; harassment based on race/national origin/color; and
                     9       failure to prevent discrimination and harassment.
                  10                     2. Whether Khan has failed to exhaust administrative remedies as to Le and Shirole
                  11         for his claim of discrimination on the basis of disability.
                  12                     3. Whether Khan’s claims, and each of them, is time-barred.
                  13                     4. Whether Khan’s claims for violation of privacy and intentional infliction of
                  14         emotional distress are barred by workers’ compensation exclusivity.
                  15                     5. Whether Khan has failed to plead facts sufficient to state his causes of action.
                  16                     6. Whether Khan should be denied further leave to amend his claims.
                  17         III.   FACTUAL AND PROCEDURAL BACKGROUND
                  18                A.      Facts Alleged By Plaintiff And Facts Of Which The Court May Take Judicial
                                            Notice.
                  19

                  20                Khan began working for SAP Labs in 2013. (Amended Complaint [“AC”] at ¶9). In
                  21         April or May of 2014, Shirole became his manager. Khan claims that Shirole began abusing
                  22         Khan. (AC at ¶11 i.). Khan alleges that Shirole: tasked Khan with work assigned to Shirole;
                  23         gave Khan rides from work to home; wanted to know where Khan was during non-working
                  24         hours; told Khan that Khan needed to lose weight and otherwise made fun of Khan for being
                  25         overweight; insinuated that Khan was homosexual; tore up some name tags that Khan had
                  26         prepared; called Khan a fool; got upset when Khan was offered another job and told Khan that
                  27         Khan should not leave SAP Labs; and had Khan do research for Shirole on car parts. (AC at
                  28         ¶11). Khan also alleges that two female interns told him that Shirole made them feel
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                         DEFENDANTS’ MOTION TO DISMISS
  COUNSE LO RS AT LA W                                                       2
      MENLO PAR K
                                                                                                 (CASE NO. 3:18-CV-07490-SVK)
                              Case 5:18-cv-07490-BLF Document 44 Filed 05/22/19 Page 12 of 31



                     1       uncomfortable and harassed them, though he does not specify how or otherwise plead facts
                     2       supporting this allegation. (AC ¶11 q.).
                     3              Khan alleges that he reported to Shirole that another employee pushed Khan but Shirole
                     4       failed to report this to the proper authorities within SAP Labs. (AC at ¶11 y.) Yet, in the next
                     5       paragraph, Khan alleges that around this same time, an SAP Labs HR representative called Khan
                     6       to ask him if he wanted to report anything or discuss any incident. Khan told the HR
                     7       representative that he did not. (AC at ¶11 z.).
                     8              Khan complains that another manager at SAP Labs offered Khan a fellowship on her
                     9       team, based in D.C. However, this manager later told Khan that Shirole would not allow Khan to
                  10         take the fellowship. (AC at ¶16).
                  11                In May of 2015, Shirole gave Khan an “expectations memo,” indicating that Khan’s job
                  12         performance was lacking. (AC at ¶17; Exhibit 11 to AC). Khan alleges that he then became
                  13         depressed and that his doctor prescribed medication. Khan alleges that he took time off from
                  14         work to deal with his symptoms but that “[unspecified] defendants retaliated and harassed Khan
                  15         for taking time off.” (AC at ¶18). Around this same time, Khan alleges that he complained to
                  16         HR and Le was assigned to “handle” his complaint. (AC at ¶19).
                  17                In November of 2015, Khan says that he learned that he “had been replaced by a white
                  18         male.” (AC at ¶20). Shortly thereafter, on “December 1, 2015, not able to stand another day of
                  19         working for Shirole and SAP, Khan emailed relevant HR parties and coworkers. In his email,
                  20         Khan told the recipients that he felt compelled to leave…” (AC at ¶22). Khan claims that in
                  21         December 2015, his “employment with defendants was constructively terminated.” (AC at ¶33).
                  22                Khan alleges that the next month, “[a]round January of 2016, Khan was arrested for an
                  23         alleged matter unrelated to SAP.” (AC at ¶24 a.). But while it is true that Khan was arrested, it is
                  24         false that the arrest was for a matter “unrelated to SAP.” In fact, Khan set fire to Shirole’s
                  25         residence while Shirole and his family were asleep in it and was thus arrested for, and later
                  26         convicted of, arson of an inhabited structure. (Exhibit A to Request for Judicial Notice [“RJN”]).
                  27         Khan alleges that in “July of 2016, Khan learned that [a law firm] was hired by SAP to help the
                  28         District Attorney prosecute Khan.” (AC at ¶24 b.).
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                          DEFENDANTS’ MOTION TO DISMISS
  COUNSE LO RS AT LA W                                                         3
      MENLO PAR K
                                                                                                  (CASE NO. 3:18-CV-07490-SVK)
                              Case 5:18-cv-07490-BLF Document 44 Filed 05/22/19 Page 13 of 31



                     1              Khan alleges that around “January of 2018, Khan learned that SAP had acquired Khan’s
                     2       private medical records.” (AC at ¶24 c.). However, he does not identify the records at issue or
                     3       support this allegation with any facts, such as how SAP Labs purportedly acquired the records or
                     4       from whom. Khan then cites to Exhibit 10 of his Amended Complaint to support his allegation
                     5       that unspecified “Defendants” disclosed his medical records to a “private practice psychiatrist.”
                     6       (AC at ¶24 a.). However, Exhibit 10, which is not dated, does not refer to any of the Defendants
                     7       or suggest that they disclosed Khan’s medical records to anyone. (Exhibit 10 to AC).
                     8              B.      History Of This Dispute And Procedural Background.
                     9              In March 2017, over one year after his separation from SAP Labs, Khan filed a DFEH
                  10         charge naming SAP Labs as the sole Respondent. In the charge, Khan alleges that he “was
                  11         subjected to Discrimination, Retaliation by respondent, SAP LABS LLC” due to purported
                  12         “Disability [physical or mental], Family Care or Medical Leave.” (Exhibit B to RJN). Khan
                  13         states: “I believe I was terminated on the basis of my disability and in retaliation for taking
                  14         California Family Rights Act Leave. From June 1, 2015 to December 1, 2015, my physician
                  15         place [sic] me on leave due to my disability. On December 1, 2015, Jenny Lee [sic], Human
                  16         Resources told me I was being terminated due to recent events.” (Exhibit B to RJN).
                  17                On July 24, 2017, the DFEH issued a right-to-sue letter to Khan. Again, SAP Labs was
                  18         the only identified Respondent. (Exhibit C to RJN). Khan then waited over one year, until
                  19         August 21, 2018, to file a complaint with the Superior Court. (Exhibit D to RJN).
                  20                The defendants that Khan sued in his initial complaint removed the action to this Court,
                  21         and filed a Motion to Dismiss. Thereafter, in an attempt to destroy this Court’s jurisdiction and
                  22         address the numerous deficiencies in his initial complaint that were identified in the Motion to
                  23         Dismiss, Khan amended his complaint. The Amended Complaint differs from Khan’s initial
                  24         complaint in several significant respects. First, Khan dismissed former defendants SAP America,
                  25         Inc. and Jewell Parkinson. Second, Khan added Shirole as a defendant. Third, Khan added
                  26         causes of action and theories of liability not previously asserted. Specifically, Khan’s Amended
                  27         Complaint contains claims for Invasion of Privacy based on SAP Labs’ alleged unlawful
                  28         acquisition and disclosure of his medical records. (9th and 10th Causes of Action asserted in the
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                          DEFENDANTS’ MOTION TO DISMISS
  COUNSE LO RS AT LA W                                                      4
      MENLO PAR K
                                                                                                  (CASE NO. 3:18-CV-07490-SVK)
                              Case 5:18-cv-07490-BLF Document 44 Filed 05/22/19 Page 14 of 31



                     1       AC). Khan also added a claim for Violation of Labor Code §1102.5, asserting that unspecified
                     2       defendants took an adverse employment action against him by terminating his employment. (AC
                     3       at ¶79). However, Khan’s Amended Complaint suffers from many of the same defects as his
                     4       original complaint. These defects are not curable. Thus, Defendants now move to dismiss all
                     5       causes of action in Khan’s Amended Complaint.
                     6       IV.    LEGAL ARGUMENT
                     7              A.      Standard Of Review.
                     8              Federal Rule of Civil Procedure 8 requires that a complaint contain a short and plain
                     9       statement of the claim showing that the pleader is entitled to relief. Fed. R. Civ. P. 8(a). While
                  10         Rule 8 does not require “detailed factual allegations,” it “demands more than an unadorned, the-
                  11         defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
                  12         (citing Bell Atlantic v. Twombly, 550 U.S. 544, 555 (2007).
                  13                To survive a motion to dismiss under 12(b)(6), a plaintiff must allege “enough facts to
                  14         state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
                  15         (2007). Because Rule 12(b)(6) focuses on the sufficiency of a claim rather than the claim’s
                  16         substantive merits, as a general rule “the court may not consider any materials beyond the
                  17         pleadings in ruling on a 12(b)(6) motion.” Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir.
                  18         2001) (overruled on other grounds). However, a court may take judicial notice of matters of
                  19         public record. Id. at 688-89. And, while the Court must assume the complaint’s factual
                  20         allegations are true, “legal conclusions need not be taken as true merely because they are cast in
                  21         the form of factual allegations.” Silvas v. E*Trade Mortg. Corp., 421 F.Supp.2d 1315, 1317
                  22         (S.D. Cal. 2006). “Nor is the court required to accept as true allegations that are merely
                  23         conclusory, unwarranted deductions of fact, or unreasonable inferences.” Sprewell v. Golden
                  24         State Warriors, 266 F.3d 979, 988 (9th Cir. 2001).
                  25                These rules exist to give “fair notice of what the plaintiff’s claim is and the grounds upon
                  26         which it rests.” Pickern v. Pier 1 Imports (U.S.), Inc., 457 F.3d 963, 968 (2006). The pleading
                  27         requirements also exist “to prevent costly discovery on claims with no underlying factual or legal
                  28         basis.” Migdal v. Rowe Price-Fleming Int’l Inc., 248 F.3d 321, 328 (4th Cir. 2001) (“plaintiff
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                          DEFENDANTS’ MOTION TO DISMISS
  COUNSE LO RS AT LA W                                                      5
      MENLO PAR K
                                                                                                  (CASE NO. 3:18-CV-07490-SVK)
                              Case 5:18-cv-07490-BLF Document 44 Filed 05/22/19 Page 15 of 31



                     1       cannot simply promise the court that once they have completed discovery, something will turn
                     2       up.”).
                     3                B.     Plaintiff Has Failed To State Any Claim Upon Which Relief Can Be Granted.
                     4                       1.     Plaintiff’s Sexual Harassment/Hostile Work Environment Claim (The
                                                    First Cause of Action) Fails.
                     5
                                                    a.      Plaintiff Has Failed To Exhaust Administrative Remedies.
                     6

                     7                “Under California law, an employee must exhaust the ‘administrative remedy’ provided
                     8       by FEHA, by filing an administrative complaint with the DFEH and obtaining a right to sue letter
                     9       from the DFEH.” Achal v. Gate Gourmet, Inc., 114 F.Supp.3d 781, 793 (N.D. Cal. 2015). More
                  10         particularly, a plaintiff must exhaust administrative remedies as to hostile work environment and
                  11         harassment claims. See, e.g., Washington v. Lowe’s HIW Inc., 75 F Supp.3d 1240, 1249-1250
                  12         (2014) (noting that “[e]xhaustion of administrative remedies is a jurisdictional prerequisite to
                  13         resort to the courts, not a matter of judicial discretion” and dismissing claims for harassment and
                  14         hostile work environment against certain defendants because plaintiff failed to exhaust her
                  15         administrative remedies as to them). A plaintiff who “fails to allege that he exhausted his
                  16         administrative remedies” fails to state a claim under FEHA. Minor v. Fedex Office & Print
                  17         Services, Inc., 182 F.Supp.3d 966, 983 (N.D. Cal. 2016).
                  18                  Khan’s administrative charge named only SAP Labs as a respondent. Thus, as to Le and
                  19         Shirole, Plaintiff has failed to exhaust administrative remedies and therefore does not and cannot
                  20         state a claim for harassment or hostile work environment against them. Washington v. Lowe’s
                  21         HIW Inc., 75 F.Supp.3d 1240, 1249-1250 (2014). The Court should therefore dismiss the claim
                  22         as to these defendants without leave to amend.
                  23                  The Court should also dismiss the claim as to SAP Labs because Plaintiff’s DFEH charge
                  24         does not mention sexual harassment or allege a hostile work environment based on sex or sexual
                  25         orientation. Rather, the charge is limited to alleged “Discrimination, Retaliation” due to disability
                  26         and/or taking of leave. Specifically, Plaintiff’s charge states: “I believe I was terminated on the
                  27         basis of my disability and in retaliation for taking California Family Rights Act Leave.” (Exhibit
                  28         B to RJN). Thus, Plaintiff failed to exhaust administrative remedies for his sex harassment/
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                          DEFENDANTS’ MOTION TO DISMISS
  COUNSE LO RS AT LA W                                                      6
      MENLO PAR K
                                                                                                  (CASE NO. 3:18-CV-07490-SVK)
                              Case 5:18-cv-07490-BLF Document 44 Filed 05/22/19 Page 16 of 31



                     1       hostile work environment claim against SAP Labs as well. See, e.g., Yurick v. Superior Court,
                     2       209 Cal.App.3d 1116, 1123 (1989) (holding that a charge of discrimination [based on gender] did
                     3       not encompass a claim for harassment [based on age] and therefore granting defendant’s
                     4       summary adjudication motion as to the harassment claim). The Court should therefore dismiss
                     5       the first cause of action without leave to amend as to all Defendants.
                     6                             b.      Plaintiff’s Claim Is Time-Barred.
                     7              Even if Plaintiff had exhausted his administrative remedies (which he did not), the claim
                     8       nevertheless fails because it is time-barred. Khan alleges that the wrongful conduct took place
                     9       during his employment with SAP Labs, and also that his employment ended on December 1,
                  10         2015. Per California Government Code §12960(d), Khan thus had until December 1, 2016 to file
                  11         his charge. He failed to do so, waiting until March 2017 to file. Accordingly, his charge was
                  12         untimely and should be dismissed without leave to amend.
                  13                Further, Khan’s Right to Sue Notice is dated July 24, 2017. (Exhibit C to RJN). Thus,
                  14         Khan had one year from this date – or until July 24, 2018 – to file his suit. See Hall v. Goodwill
                  15         Indus. Of S. California, 193 Cal.App.4th 718, 730 (2011) (holding that FEHA’s one-year
                  16         limitations period began to run as of the date that the Right to Sue Notice was issued). As Khan
                  17         did not file suit until August 21, 2018, his claims are therefore time-barred and should be
                  18         dismissed without leave to amend.
                  19                               c.      Plaintiff Has Not Pled The Requisite Elements Of His Claim.
                  20                Further, even if Khan’s harassment claim is not barred for the reasons discussed above, he
                  21         has failed to plead the requisite elements of his claim. The elements of a claim for hostile work
                  22         environment sexual harassment under FEHA are: “(1) plaintiff belongs to a protected group; (2)
                  23         plaintiff was subject to unwelcome sexual harassment; (3) the harassment complained of was
                  24         based on sex; (4) the harassment complained of was sufficiently pervasive so as to alter the
                  25         conditions of employment and create an abusive working environment; and (5) respondeat
                  26         superior.” Fisher v. San Pedro Peninsula Hospital, 214 Cal.App.3d 590, 608 (1989). The
                  27         elements for hostile work environment harassment based on race are substantially identical. Etter
                  28         v. Veriflo Corp., 67 Cal.App.4th 457, 464-465 (1998).
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                         DEFENDANTS’ MOTION TO DISMISS
  COUNSE LO RS AT LA W                                                     7
      MENLO PAR K
                                                                                                 (CASE NO. 3:18-CV-07490-SVK)
                              Case 5:18-cv-07490-BLF Document 44 Filed 05/22/19 Page 17 of 31



                     1              Khan has failed to plead the requisite elements of a hostile work environment claim.
                     2       Much of the conduct he complains about (e.g., comments about Khan’s weight, Shirole calling
                     3       him a fool, Shirole tearing up name tags) is unrelated to his sex, sexual orientation or any other
                     4       protected characteristic. (AC at ¶11). Further, Khan does not plead that any alleged harassing
                     5       conduct was severe or pervasive, or otherwise altered the conditions of his employment. Thus,
                     6       his claim should be dismissed. Brooks v. City of San Mateo, 229 F.3d 917, 923 (9th Cir. 2000).
                     7                      2.      Plaintiff’s Claim For Discrimination On The Basis Of Sexual
                                                    Orientation (The Second Cause of Action) Fails.
                     8
                                                    a.     Plaintiff Has Failed To Exhaust Administrative Remedies.
                     9

                  10                Plaintiff’s Second Cause of Action for sex discrimination fails as to all Defendants for a
                  11         number of reasons. First, Khan has not exhausted his administrative remedies as to any
                  12         defendant. The administrative charge names SAP Labs as the sole respondent, and alleges only
                  13         discrimination on the basis of a purported disability and taking leave. Thus, the second cause of
                  14         action fails and should be dismissed without leave to amend. See, e.g., Abdul-Haqq v. Kaiser
                  15         Foundation Hospitals, No. C 14–4140 PJH, 2015 WL 335863, at *1 (N.D. Cal., 2015)
                  16         (dismissing claims for race and disability discrimination as Plaintiff had not demonstrated that she
                  17         exhausted her administrative remedies).
                  18                                b.     Plaintiff’s Claim Is Time-Barred.
                  19                As with Khan’s other FEHA claims, this claim is also time-barred. Plaintiff had one year
                  20         from the alleged discriminatory conduct to file an administrative charge. As he concedes that his
                  21         employment with SAP Labs ended on December 1, 2015, he had until December 1, 2016, to file
                  22         his charge. He failed to do so, waiting until March 2017 to file. Thus, his charge was untimely
                  23         and the claim should be dismissed without leave to amend.
                  24                Further, Khan’s Right to Sue Notice is dated July 24, 2017. (Exhibit C to RJN). Thus,
                  25         Khan had one year from that date – or until July 24, 2018 – to file his suit. See Hall, 193
                  26         Cal.App.4th at 730. As Khan did not file suit until August 21, 2018, his claim is time-barred and
                  27         should be dismissed without leave to amend.
                  28
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                         DEFENDANTS’ MOTION TO DISMISS
  COUNSE LO RS AT LA W                                                      8
      MENLO PAR K
                                                                                                 (CASE NO. 3:18-CV-07490-SVK)
                              Case 5:18-cv-07490-BLF Document 44 Filed 05/22/19 Page 18 of 31



                     1                              c.      The Claim Fails As To Le And Shirole Because Individuals Are
                                                            Not Liable For Discrimination As A Matter Of Law.
                     2

                     3              Additionally, Khan’s discrimination claim fails as to Le and Shirole as it is well-settled

                     4       that individuals are not liable for discrimination under FEHA as a matter of law. See, e.g, Janken

                     5       v. GM Hughes Elecs., 46 Cal. App. 4th 55, 80 (1996) (concluding that only employers, and not

                     6       employees, are liable for discrimination); see also Williams v. Lorenz, 2018 WL5816180 (N.D.

                     7       Cal. Nov. 5, 2018) at *2 (noting that the California Supreme Court has held that only employers,

                     8       and not individual supervisors, may be held liable for discrimination). Therefore, for this

                     9       additional reason, Khan cannot state a claim for discrimination against Le or Shirole and the

                  10         claim should be dismissed as to these defendants without leave to amend.

                  11                                d.      Plaintiff Has Not Pled The Requisite Elements Of His Claim.

                  12                Further, even if Khan’s discrimination claim is not barred for the reasons discussed above,
                  13         he has failed to allege the requisite elements of his claim. “To state a prima facie case of
                  14         discrimination under the FEHA, a plaintiff must allege and ultimately show that: (i) [he or] she
                  15         was a member of a protected class; (ii) [he or] she was qualified for the position she sought or
                  16         was performing competently in the position she held; (iii) [he or] she suffered an adverse
                  17         employment action; and (iv) the employer acted with discriminatory motive.” Ayala v. Frito Lay,
                  18         Inc. 263 F.Supp.3d 891, 905 (E.D. Cal. 2017). Khan has failed to, and cannot, plead these
                  19         elements.
                  20                First, Khan does not plead that he was performing competently in the position he held. To
                  21         the contrary, he acknowledges that he received an “expectations memo.” (AC at ¶17; Exhibit 11
                  22         to AC). Additionally, Khan has failed to plead that he suffered any adverse employment action.
                  23         “To qualify as adverse employment action sufficient to support a FEHA claim, an employer’s
                  24         action must result in a material change in the terms of employment, impair the employment in
                  25         some cognizable manner, or show some other employment injury.” Guyton v. Novo Nordisk,
                  26         Inc., 151 F.Supp.3d 1057, 1073 (C.D. Cal. 2015). With regard to adverse employment actions,
                  27         Khan pleads that defendants decided “not to retain, hire or otherwise employ plaintiff in any
                  28         position and/or to take other adverse employment action, including employment termination.”
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                          DEFENDANTS’ MOTION TO DISMISS
  COUNSE LO RS AT LA W                                                      9
      MENLO PAR K
                                                                                                  (CASE NO. 3:18-CV-07490-SVK)
                              Case 5:18-cv-07490-BLF Document 44 Filed 05/22/19 Page 19 of 31



                     1       (AC at ¶39). However, this allegation is nonsensical because Khan concedes that SAP Labs hired
                     2       him, employed him for years and that Khan chose to resign his position. Specifically, Khan
                     3       alleges that “[o]n December 1, 2015, not able to stand another day of working for Shirole and
                     4       SAP, Khan emailed relevant HR parties and coworkers. . . . that he felt compelled to leave…”
                     5       (AC at ¶22). ” (AC at ¶22 a.).
                     6              Conceding that SAP Labs did not actually terminate him, Khan contends that SAP Labs
                     7       constructively terminated him. (AC at Page 1, lines 6-10). However, this contention fails as a
                     8       matter of law. To establish a claim of constructive discharge, Khan “must prove that: (1) his
                     9       working conditions at the time of his resignation were so intolerable or aggravated that (2) a
                  10         reasonable person in [his] position would have been compelled to resign, and that (3) [the
                  11         employer] either intentionally or knowingly permitted the intolerable working conditions.” King
                  12         v. AC & R Advertising, 65 F.3d 764, 767 (9th Cir. 1995). “In order to amount to a constructive
                  13         discharge, adverse working conditions must be unusually aggravated or amount to a continuous
                  14         pattern before the situation will be deemed intolerable.” Id. (Citing Turner v. Anheuser-Busch,
                  15         Inc., 32 Cal. Rptr. 2d 223, 227 (1994) and affirming summary judgment in favor of the employer
                  16         where the employee predicated his discrimination claim on alleged constructive discharge).
                  17                Here, Khan’s allegations do not amount to unusually aggravated working conditions or a
                  18         continuous pattern. Rather, the majority of the actions about which Khan complains, such as
                  19         Shirole giving him a ride home or telling Khan he should not leave SAP Labs, are not even
                  20         offensive, much less actionable. (AC at ¶11). Further, Khan concedes that around March 2015,
                  21         HR contacted him to ask if he wanted to make any report and he declined. Not only does this
                  22         evidence that Khan did not think he had cause to complain, it evidences that SAP Labs did not
                  23         intentionally or knowingly permit intolerable working conditions. Accordingly, Khan was not
                  24         constructively terminated, suffered no adverse employment action at the hands of SAP Labs, and
                  25         has therefore failed to state a claim for discrimination. For this additional reason, his
                  26         discrimination claim should be dismissed.
                  27

                  28
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                          DEFENDANTS’ MOTION TO DISMISS
  COUNSE LO RS AT LA W                                                      10
      MENLO PAR K
                                                                                                  (CASE NO. 3:18-CV-07490-SVK)
                              Case 5:18-cv-07490-BLF Document 44 Filed 05/22/19 Page 20 of 31



                     1                      3.      Plaintiff’s Claims For Race/National Origin/Color Discrimination And
                                                    Harassment (The Third And Fourth Causes Of Action) Fail.
                     2

                     3              Khan’s claims for discrimination and harassment based on his race, national origin and/or

                     4       color fail for the same reasons as his FEHA sexual harassment and sexual orientation

                     5       discrimination claims and should be dismissed without leave to amend.

                     6              First, Khan has failed to exhaust his administrative as to these claims because his

                     7       administrative charge was against SAP Labs only and was limited to purported discrimination or

                     8       retaliation based on disability. Thus, he has not exhausted administrative remedies as to any party

                     9       for claims pertaining to his race, national origin and/or color.

                  10                Second, these claims are time-barred. Khan’s DFEH charge (limited as it was) was not

                  11         filed until March 2017, well after the one-year deadline for filing under California Government

                  12         Code §12960(d). And, although Khan received a right-to-sue letter on July 24, 2017, he did not

                  13         sue until August 21, 2018, after the one-year statute of limitations.

                  14                Third, Khan’s discrimination claim fails as to both Le and Shirole as a matter of law

                  15         because individuals cannot be liable for discrimination. See, e.g, Janken, 46 Cal. App. 4th at 80.

                  16                Fourth, for the same reasons set forth in Sections B(1)(c) and B(2)(d) above, Khan has

                  17         failed to plead the requisite elements of the claim. Khan has not pled that he was competently

                  18         performing in his role. He has also failed to plead any facts, as opposed to conclusory statements,

                  19         suggesting that his race, national origin or color factored into any aspect of his employment

                  20         relationship with SAP Labs, much less pled facts suggesting that he suffered any adverse

                  21         employment action due to his race, national origin or color. Additionally, Khan has not pled that

                  22         he suffered any adverse employment action. He concedes that SAP Labs hired him and retained

                  23         him for years, and did not actually terminate him. And, though he claims that he was

                  24         constructively terminated, Khan fails to plead any facts supporting this conclusory assertion.

                  25         Thus, Khan’s claims fail.

                  26                        4.      Plaintiff’s Claim For Discrimination On The Basis Of Disability (The
                                                    Fifth Cause Of Action) Fails.
                  27

                  28                Khan’s claim for disability discrimination fails for substantially the same reasons as his
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                            DEFENDANTS’ MOTION TO DISMISS
  COUNSE LO RS AT LA W                                                      11
      MENLO PAR K
                                                                                                    (CASE NO. 3:18-CV-07490-SVK)
                              Case 5:18-cv-07490-BLF Document 44 Filed 05/22/19 Page 21 of 31



                     1       other FEHA discrimination claims. As to Le and Shirole, Khan has failed to exhaust
                     2       administrative remedy as his charge was brought against SAP Labs alone. Further, individuals
                     3       are not liable for discrimination as a matter of law. See, e.g, Janken, 46 Cal. App. 4th at 80.
                     4       Thus, this claim necessarily fails as to both Le and Shirole and should be dismissed without leave
                     5       to amend as to these defendants.
                     6               Khan’s claim also fails as to SAP Labs because the charge was untimely since it was filed
                     7       more than one year after Khan’s separation from SAP Labs. Further, Khan waited more than one
                     8       year after his right-to-sue letter was issued to file suit. Thus, the claim is time-barred as to all
                     9       Defendants and should be dismissed without leave to amend.
                  10                 Additionally, Khan has failed to plead the requisite elements of his claim. “On a disability
                  11         discrimination claim, the prima facie case requires the plaintiff to show he or she (1) suffered
                  12         from a disability or was regarded as suffering from a disability; (2) could perform the essential
                  13         duties of the job with or without a reasonable accommodation, and (3) was subjected to an
                  14         adverse employment action because of the disability or perceived disability.” Wills v. Superior
                  15         Court, 195 Cal. App. 4th 143, 159-160 (2011). Khan has failed to adequately plead these
                  16         elements.
                  17                 In a conclusory fashion, Khan alleges that he became depressed and that his doctor gave
                  18         him an anti-depressant. (AC at ¶18). However, he fails to plead any facts regarding the severity
                  19         or duration of his depression, much less facts suggesting that his depression was debilitating.
                  20         Further, Khan fails to plead that he was a qualified individual who could perform the essential
                  21         functions of his job with or without an accommodation. Instead, he concedes that he was given
                  22         an “expectations memo,” which suggests that his performance was lacking. Given Khan’s failure
                  23         to plead these requisite elements, the claim should be dismissed. See Rodriguez v. John Muir
                  24         Medical Center, 09-0731 CW, 2010 WL 1002641 (N.D. Cal., March 18, 2010) (dismissing
                  25         FEHA disability claim for failure to plead facts illuminating on nature of disability or limitations,
                  26         that plaintiff was a qualified individual, that the employer knew of plaintiff’s alleged disability or
                  27         any alleged medical restrictions).
                  28                 Additionally, the claim should be dismissed because Khan has failed to allege any adverse
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                            DEFENDANTS’ MOTION TO DISMISS
  COUNSE LO RS AT LA W                                                       12
      MENLO PAR K
                                                                                                    (CASE NO. 3:18-CV-07490-SVK)
                              Case 5:18-cv-07490-BLF Document 44 Filed 05/22/19 Page 22 of 31



                     1       employment action due to his purported disability. As noted above, Khan concedes that SAP
                     2       Labs hired and retained him, and that it did not actually terminate him. Further, while Khan
                     3       claims that he was constructively discharged, he fails to allege facts to support this conclusory
                     4       assertion. Accordingly, Khan has failed to state a claim for disability discrimination and his
                     5       claim should be dismissed.
                     6                       5.      Plaintiff’s Claim For Retaliation (The Twelfth Cause Of Action) Fails.
                     7                Khan’s retaliation claim, which is brought against SAP Labs only, fails for many of the
                     8       same reasons as his other FEHA claims. Like Khan’s other FEHA claims, his retaliation claim
                     9       fails as to SAP Labs because Khan failed to exhaust his administrative remedies. Khan’s charge
                  10         was limited to alleged “Discrimination, Retaliation” “due to one or more Fair Employment and
                  11         Housing Act protected bases: Disability [physical or mental], Family Care or Medical Leave.”
                  12         (Exhibit B to RJN). However, in his Amended Complaint, the basis for Khan’s retaliation claim
                  13         is entirely different; Khan pleads that he suffered retaliation because he complained to
                  14         defendants. (AC at ¶110). Thus, Khan has not exhausted administrative remedies for the claim
                  15         pled in his Amended Complaint, and it must be dismissed. Centner v. Stout, 268 Fed.Appx. 590,
                  16         592 (2008) (FEHA retaliation claim properly dismissed where plaintiff failed to exhaust
                  17         administrative remedy as to it).
                  18                  Khan’s retaliation claim also fails on the grounds that it is untimely. Plaintiff waited well
                  19         over one year after his December 1, 2015 separation to file his DFEH charge in March 2017. He
                  20         then waited more than one year after his right-to-sue letter was issued on July 24, 2017 to file
                  21         suit on August 21, 2018. Thus, the claim is time-barred and should be dismissed without leave to
                  22         amend.
                  23                  Additionally, Khan has also failed to plead the requisite elements of the claim. To plead a
                  24         FEHA retaliation claim, Khan must allege: 1) that he engaged in protected activity; 2) retaliatory
                  25         animus on the part of the employer; 3) an adverse employment action; 4) a causal link between
                  26         the retaliatory animus and the adverse employment action; 5) damages; and 6) causation. See
                  27         Washington v. California City Corr. Center, 871 F.Supp.2d 1010, 1027 (E.D. Cal. 2012).
                  28                  As discussed above, Khan has failed to plead any adverse employment action. SAP Labs
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                           DEFENDANTS’ MOTION TO DISMISS
  COUNSE LO RS AT LA W                                                       13
      MENLO PAR K
                                                                                                   (CASE NO. 3:18-CV-07490-SVK)
                              Case 5:18-cv-07490-BLF Document 44 Filed 05/22/19 Page 23 of 31



                     1       undeniably hired him and retained him for a period of years, and Khan’s constructive termination
                     2       claim is unsupported by any factual allegations.
                     3              Further, Khan fails to plead any facts suggesting a causal link between any purported
                     4       protected activity and any alleged adverse employment action. Notably absent is any allegation
                     5       that the person(s) who supposedly caused him to resign was even aware of his alleged complaints.
                     6       Thus, the claim fails for this additional reason as well and should be dismissed.
                     7                      6.      Plaintiff’s Claim For Failure To Prevent Discrimination, Harassment
                                                    And Retaliation (The Sixth Cause Of Action) Fails.
                     8

                     9              Khan’s claim for failure to prevent discrimination, harassment or retaliation (which is also
                  10         alleged against SAP Labs only) is a “derivative claim” that Khan cannot maintain unless there
                  11         was actionable discrimination, harassment or retaliation. Okorie v. Los Angeles Unified School
                  12         Sch. Dist., 14 Cal. App. 5th 574, 597 (2017); see also Dickson v. Burke Williams, Inc., 234 Cal.
                  13         App. 4th 1307, 1314 (2015) (Plaintiff argued that in order to state a claim for failure to prevent
                  14         harassment, the harassment need not be actionable harassment but the Court of Appeal disagreed
                  15         and affirmed the trial court’s judgment in favor of the defendant). Here, for the reasons discussed
                  16         above, Khan’s claims for discrimination, harassment and retaliation all necessarily fail. Thus, his
                  17         claim for failure to prevent discrimination, harassment and retaliation also necessarily fails and
                  18         should be dismissed without leave to amend.
                  19                This claim fails on the additional grounds that it is time-barred as neither Khan’s
                  20         administrative charge nor his complaint were filed within the time prescribed by law. See
                  21         Washington v. California City Corr. Center, No. 1:10-cv-02031-AWI-JLT, 2012 WL 1910099 at
                  22         *2 (E.D. Cal. May 25, 2012) (applying FEHA’s 1-year statute of limitations to a claim for failure
                  23         to prevent discrimination).
                  24                Further, the claim fails because Khan failed to exhaust his administrative remedies.
                  25         Khan’s DFEH charge does not state or even suggest that he reported any discrimination,
                  26         harassment or retaliation to SAP Labs or that SAP Labs failed to prevent such conduct. (Exhibit
                  27         B to RJN). As such, the charge is not reasonably related to the conduct at issue in Khan’s DFEH
                  28         charge and should be dismissed. See Robinson v. HD Supply, Inc., No. 2:12-CV-00604-GEB-
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                          DEFENDANTS’ MOTION TO DISMISS
  COUNSE LO RS AT LA W                                                     14
      MENLO PAR K
                                                                                                  (CASE NO. 3:18-CV-07490-SVK)
                              Case 5:18-cv-07490-BLF Document 44 Filed 05/22/19 Page 24 of 31



                     1       CKD, 2012 WL 3962502 at *4 (E.D. Cal. Sept. 10, 2012) (plaintiff’s administrative charge did
                     2       not allege that the plaintiff had reported alleged mistreatment to the employer and thus the court
                     3       found that the plaintiff had not “demonstrated that his failure to prevent discrimination claim is
                     4       reasonably related to the conduct identified in the administrative charge” and dismissed the
                     5       failure to prevent discrimination claim with prejudice).
                     6              Finally, Khan has failed to plead the requisite elements of the claim. “To state a prima
                     7       facie case of failure to prevent discrimination or harassment, a plaintiff must allege and show that
                     8       (i) plaintiff was subjected to discrimination, harassment or retaliation, (ii) which defendant failed
                     9       to take all reasonable steps to prevent, and (iii) which caused plaintiff harm.” Ayala v. Frito Lay,
                  10         Inc., 263 F.Supp.3d 891, 905 (E.D. Cal. 2017). As discussed above, Plaintiff has failed to
                  11         adequately plead his claims for discrimination, harassment or retaliation. Thus, for this additional
                  12         reason, Khan has failed to state a claim and this cause of action should be dismissed.
                  13                        7.      Plaintiff’s Claim For Wrongful Constructive Termination In Violation
                                                    Of Public Policy (The Seventh Cause Of Action) Fails.
                  14
                                                    a.      The Claim Is Time-Barred.
                  15

                  16                A claim for wrongful termination in violation of public policy is subject to a two-year
                  17         statute of limitations. California Code of Civil Procedure §335.1; Heath v. AT & T Corp., No. C-
                  18         05-0719 VRW, 2005 WL 2206498 at *6 (N.D. Cal. Sept. 12, 2005). As Khan’s employment with
                  19         SAP Labs ended on December 1, 2015, Khan thus had until December 1, 2017 to bring this claim.
                  20         However, he failed to do so. Khan did not initiate this action until August 21, 2018, and waited
                  21         until April 2019 to amend his complaint and assert this claim. As such, the claim is time-barred,
                  22         this defect is incurable, and the claim should be dismissed without leave to amend.
                  23                                b.      Plaintiff Fails To And Cannot Plead The Elements Of His
                                                            Claim.
                  24
                                    “To establish a prima facie case of wrongful discharge in violation of public policy, [an
                  25
                             employee] must prove, among other things, that [he] was discharged.” Tomco v. Prada USA
                  26
                             Corp., 484 Fed. Appx. 99, 100 (9th Cir. 2012). Here, however, Khan was not actually
                  27
                             discharged. He concedes as much by alleging that he was constructively discharged. However,
                  28
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                          DEFENDANTS’ MOTION TO DISMISS
  COUNSE LO RS AT LA W                                                      15
      MENLO PAR K
                                                                                                  (CASE NO. 3:18-CV-07490-SVK)
                              Case 5:18-cv-07490-BLF Document 44 Filed 05/22/19 Page 25 of 31



                     1       as discussed above, he was not constructively discharged either as he fails to plead any facts
                     2       suggesting that his working conditions were intolerable. To the contrary, he pleads that he asked
                     3       to return to work at SAP Labs. (AC at ¶19 [“At one point, Khan asked if he could back out of
                     4       this process and just return to work…”]). Because Khan’s complaint belies any contention that
                     5       he was discharged, this claim necessarily fails and should be dismissed without leave to amend.
                     6                      8.      Plaintiff’s Claim For Violation Of Labor Code §1102.5 (The Eighth
                                                    Cause Of Action) Fails.
                     7
                                                    a.     The Claim Is Time-Barred.
                     8

                     9              A claim for damages brought pursuant to Labor Code §1102.5 (like Khan’s claim herein)
                  10         is subject to a three-year statute of limitations. Ayala v. Frito Lay, Inc., 263 F.Supp.3d 891, 916
                  11         (E.D. Cal. 2017). Therefore, Khan needed to bring this claim by December 1, 2018, which he
                  12         failed to do. While Khan previously asserted a “whistleblower retaliation” claim in his initial
                  13         complaint filed on August 21, 2018, it was premised on purported “facts” related to defendants’
                  14         alleged cooperation with the authorities relative to Khan’s criminal conviction. (Exhibit D to
                  15         RJN at Page 10 of the Complaint). The current claim, which is extremely vague and conclusory,
                  16         alleges that SAP Labs violated Labor Code 1102.5 by retaliating against Khan for “raising
                  17         [unspecified] complaints of illegality while he worked for defendants,” an issue which was not
                  18         previously raised in Khan’s original complaint. (AC at ¶ 79.) Thus, the claim is time-barred and
                  19         should be dismissed without leave to amend. See, e.g., Williams v. Boeing Co., 517 F.3d 1120,
                  20         1133 & n.8 (9th Cir. 2008) (an “entirely new claim for compensation discrimination unrelated to
                  21         [existing] promotion, hostile work environment, and retaliation claims” did not relate back to the
                  22         original complaint for statute of limitations purposes even where both the new and existing claims
                  23         were based on alleged racial discrimination because they did not share a “common core of
                  24         operative facts.”).
                  25                                b.     Plaintiff Has Not Pled The Requisite Elements Of His Claim.
                  26                “To establish a prima facie case for a labor code violation under §1102.5, a plaintiff must
                  27         show (1) [he or] she engaged in a protected activity, (2) [his or] her employer subjected her to an
                  28         adverse employment action, and (3) there is a causal link between the two.” Bowen v. M.
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                         DEFENDANTS’ MOTION TO DISMISS
  COUNSE LO RS AT LA W                                                     16
      MENLO PAR K
                                                                                                 (CASE NO. 3:18-CV-07490-SVK)
                              Case 5:18-cv-07490-BLF Document 44 Filed 05/22/19 Page 26 of 31



                     1       Caratan, Inc., 142 F. Supp. 3d 1007, 1030-1031 (E.D. Cal. 2015). Here, Khan has failed to plead
                     2       any facts sufficient to support the elements of his claim. To the contrary, Khan merely alleges
                     3       that he “raised complaints of illegality while he worked for defendants” without specifying what
                     4       the purported illegalities were, when they occurred, to whom he complained, or any other facts
                     5       demonstrating that he raised a protected complaint during his employment. (AC at ¶79).
                     6              Further, Khan has fails to plead facts suggesting he suffered any adverse employment
                     7       action. For the reasons discussed above, Khan fails to (and cannot) plead facts sufficient to
                     8       establish an alleged constructive termination. Finally, Khan has not pled any facts suggesting a
                     9       causal connection between his purported “complaints of illegality” and his alleged constructive
                  10         termination. Among other things, he fails to plead facts suggesting that the person(s) at SAP
                  11         Labs that allegedly forced him to quit was even aware of his alleged unspecified complaints.
                  12         Accordingly, Khan’s claim fails and should be dismissed.
                  13                        9.      Plaintiff’s Claims For Invasion Of Privacy (The Ninth And Tenth
                                                    Claims) Fail.
                  14
                                                    a.     Plaintiff Fails To Plead The Elements Of His Claims.
                  15

                  16                A claim for invasion of privacy requires three elements: “(1) the claimant must possess a
                  17         legally protected privacy interest; (2) the claimant’s expectation of privacy must be objectively
                  18         reasonable; and (3) the invasion of privacy claimed of must be serious in both its nature and
                  19         scope.” Med. Bd. of California v. Chiarottino, 225 Cal. App. 4th 623, 631 (2014). Further, even
                  20         if these elements are satisfied, a claim for invasion of privacy does not lie when the alleged
                  21         invasion is justified by a competing legitimate interest. Id. at 632. “The California Constitution
                  22         and the common law set a high bar for an invasion of privacy claim. Even disclosure of private
                  23         information … does not constitute an egregious breach of social norms to establish an invasion of
                  24         privacy claim” Barry v. Wells Fargo Home Mortg., No. 15-CV-04606 BLF, 2016 WL 4242237
                  25         at *4 (N.D. Cal. Aug. 11, 2016) (internal citations omitted).
                  26                Here, Khan premises his privacy claims on SAP Labs’ alleged access, disclosure or
                  27         distribution of unspecified “protected health information.” (AC at ¶ 24 c-f, ¶84, and ¶94). But
                  28         such “vague allegations that Defendant obtained [Plaintiff’s] personal, private information
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                         DEFENDANTS’ MOTION TO DISMISS
  COUNSE LO RS AT LA W                                                     17
      MENLO PAR K
                                                                                                 (CASE NO. 3:18-CV-07490-SVK)
                              Case 5:18-cv-07490-BLF Document 44 Filed 05/22/19 Page 27 of 31



                     1       without more … are insufficient to state a claim for invasion of privacy.” Cruz v. Nationwide
                     2       Reconveyance, LLC, No. 15-CV-2082-GPC-NLS, 2016 WL 127585 at *3 (S.D. Cal. Jan. 11,
                     3       2016). Khan does not describe the information that was supposedly accessed, disclosed or
                     4       distributed, or indicate why the information was “protected” or sensitive. Likewise, he fails to
                     5       say which natural person(s) supposedly accessed, disclosed or distributed the information, or
                     6       specify when or how often the violation(s) occurred. And, he most certainly does not plead any
                     7       facts suggesting that the purported accessing or disclosure of private information was an
                     8       “egregious breach of social norms.” As the claim does not plead “enough facts to state a claim to
                     9       relief that is plausible on its face,” it cannot survive the instant Motion to Dismiss. Bell Atl. Corp.
                  10         v. Twombly, 550 U.S. 544, 570 (2007).
                  11                Further, even if SAP Labs disclosed Khan’s medical records to a psychiatrist who
                  12         prepared a report in the context of his criminal proceedings (AC at ¶¶ 24 a.,b.,h. and Exhibits 10
                  13         and 11 to AC), it was justified in doing so. An invasion of privacy is not actionable “if the
                  14         invasion is justified by a competing interest. Legitimate interests derive from the legally
                  15         authorized and socially beneficial activities of government and private entities.” Med. Bd. of
                  16         California v. Chiarottino, 225 Cal. App. 4th 623, 632 (2014). “Among the legitimate competing
                  17         societal interests is the public interest in exposing and prosecuting serious crime.” Baughman v.
                  18         State of California, 38 Cal. App. 4th 182, 190 (1995). Thus, even if the Court credits Khan’s bald
                  19         allegations that SAP Labs disclosed his medical records in his criminal proceedings (which it
                  20         should not), SAP Labs was justified in doing so and Khan therefore cannot state claims for
                  21         invasion of privacy against it. For this additional reason, Khan’s privacy claims should be
                  22         dismissed with prejudice.
                  23                                b.      Plaintiff’s Claim Is Preempted By Workers’ Compensation
                                                            Exclusivity.
                  24

                  25                Khan’s privacy claims fail as a matter of law on the additional ground that they are barred
                  26         by the workers’ compensation exclusivity rule. California Labor Code §3601 provides that
                  27         workers’ compensation is “the exclusive remedy for injury or death of an employee against any
                  28         other employee of the employer acting within the scope of his or her employment.” Therefore,
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                           DEFENDANTS’ MOTION TO DISMISS
  COUNSE LO RS AT LA W                                                      18
      MENLO PAR K
                                                                                                   (CASE NO. 3:18-CV-07490-SVK)
                              Case 5:18-cv-07490-BLF Document 44 Filed 05/22/19 Page 28 of 31



                     1       “[p]hysical and emotional injuries sustained in the course of employment are preempted by the
                     2       workers’ compensation scheme and generally will not support an independent cause of action.”
                     3       Yau v. Santa Margarita Ford, Inc., 229 Cal.App.4th 144, 161 (2014) (citing Cole v. Fair Oaks
                     4       Fire Protection Dist., 43 Cal. 3d 148, 160 (1987)).
                     5              Courts have expressly recognized that a claim for invasion of privacy falls within
                     6       workers’ compensation exclusivity preemption because “the nature of the harm from the breach
                     7       of the right to privacy does constitute a personal injury, bringing such a claim within the
                     8       conditions of compensation and satisfying the first step of the workers’ compensation exclusivity
                     9       analysis.” See Operating Engineers Local 3 v. Johnson, 110 Cal.App.4th 180, 187 (2003) (noting
                  10         that the elements of emotional distress damages arising from a breach of privacy are “anxiety,
                  11         embarrassment, humiliation, shame, depression, feelings of powerlessness, anguish, etc.”)
                  12         (quoting Miller v. National Broadcasting Co. 187 Cal.App.3d 1463, 1485 (1986)).
                  13                The second step of the analysis is satisfied where the actions at issue are “a normal part of
                  14         the employment relationship.” Operating Engineers Local 3, 110 Cal.App.4th at 188. Thus, the
                  15         invasion of privacy must involve conduct that goes beyond “broadly based widely accepted
                  16         community norms of acceptable employer conduct.” Id. at 190, 192 (“By critically evaluating the
                  17         sufficiency of complaints asserting such a violation, trial courts should be able to reject at the
                  18         pleading stage most complaints that attempt to circumvent the exclusivity of the workers’
                  19         compensation scheme by frivolously alleging an invasion of this right.”)
                  20                Here, Khan alleges that his privacy rights were violated because SAP Labs allegedly
                  21         accessed, disclosed, or distributed certain unspecified “protected health information” in the
                  22         context of his criminal proceedings by acquiring such records and providing them to a
                  23         psychiatrist who prepared a report for use in such proceedings. (AC at ¶ 24 a-f, h, ¶84, ¶94, and
                  24         Exhibits 10 and 11). There is nothing unusual about an employer receiving an employee’s
                  25         medical information in the course of the employment relationship (particularly where, as here,
                  26         Khan alleges that he took time off for medical reasons). (AC, ¶ 18.) Moreover, accepting as true
                  27         Khan’s allegations that such information was disclosed in the context of his criminal proceedings,
                  28         such information would have been disclosed under circumstances justifying its disclosure.
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                           DEFENDANTS’ MOTION TO DISMISS
  COUNSE LO RS AT LA W                                                      19
      MENLO PAR K
                                                                                                   (CASE NO. 3:18-CV-07490-SVK)
                              Case 5:18-cv-07490-BLF Document 44 Filed 05/22/19 Page 29 of 31



                     1       Therefore, an alleged invasion of privacy falls squarely within workers’ compensation exclusivity
                     2       and Khan’s claims should be dismissed without leave to amend.
                     3                              c.      Plaintiff’s Claim Is Time-Barred.
                     4               Finally, though Khan is purposely vague as to when the purported violations of his
                     5       privacy occurred, it is apparent that his claims are time-barred. The statute of limitations for an
                     6       invasion of privacy claim is two years. Morgan v. Davidson, 29 Cal. App. 5th 540, 559 (2018).
                     7       Khan’s employment with SAP Labs ended on December 1, 2015. Thus, to the extent Khan’s
                     8       claim is premised on any conduct that took place in the course of his employment relationship,
                     9       Khan was required to assert the claim by December 1, 2017. However, he did not even initiate
                  10         this action until 2018. Thus, the claim is time-barred.
                  11                 In an obvious attempt to plead around that statute of limitations, Khan asserts that, in
                  12         January 2018, he learned that SAP had acquired his private medical records without his
                  13         authorization and disclosed them. (AC at ¶24 c.–d.). He does not provide any factual support for
                  14         this conclusion. He fails to indicate how he came to learn this, from whom, what records were
                  15         supposedly acquired, etc. Instead, he refers to Exhibit 10 of his Amended Complaint to support
                  16         the allegation. (AC at ¶24 d). However, Exhibit 10 does not support his claim. It does not state
                  17         or even suggest that SAP acquired or disclosed Khan’s medical or health records. Further,
                  18         nothing in it suggests that Khan first discovered SAP Labs’ alleged misconduct in January 2018.
                  19         Thus, Khan’s unsupported and conclusory allegation that he first learned of the purported
                  20         acquisition and disclosure of his medical records in 2018 should be disregarded, Khan’s attempt

                  21         to save the untimely claims fails, and the Court should dismiss them.

                  22                        10.     Plaintiff’s IIED Claim (The Eleventh Cause Of Action) Fails.
                  23                 Plaintiff’s Eleventh Cause of Action for IIED fails as a matter of law for two reasons: 1)
                  24         this claim is time-barred; and 2) this claim is barred by the workers’ compensation exclusivity
                  25         rule.
                  26                 The statute of limitations for an IIED claim is two years. See Cal. Code Civ. Proc. §
                  27         335.1; see also Torres v. Unum Life Ins. Co. of America, No. C 08-1940 MHP, 2009 WL69358
                  28         (N.D. Cal. Jan. 9, 2009). Here, the alleged wrongful conduct took place in 2014 and 2015 while
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                          DEFENDANTS’ MOTION TO DISMISS
  COUNSE LO RS AT LA W                                                      20
      MENLO PAR K
                                                                                                  (CASE NO. 3:18-CV-07490-SVK)
                              Case 5:18-cv-07490-BLF Document 44 Filed 05/22/19 Page 30 of 31



                     1       Khan was employed by SAP Labs, and in any event, took place no later than December 1, 2015
                     2       when Khan’s employment with SAP Labs ended. (AC, ¶ 22 a.). Thus, Khan had until December
                     3       1, 2017 at the latest to bring this claim. Yet, he did not file suit until several months later, on
                     4       August 21, 2018, and then waited until April 2019 to amend his complaint and bring his IIED
                     5       claim. Accordingly, Khan’s IIED claim is time-barred and fails as a matter of law.
                     6              Khan’s IIED claim fails as a matter of law on the additional ground that it is barred by the
                     7       workers’ compensation exclusivity rule. Cal. Lab. Code §3601. It is well-settled that
                     8       “[e]motional injuries caused by workplace discipline, including termination, fall within this rule.”
                     9       Yau v. Santa Margarita Ford, Inc., 229 Cal.App.4th 144, 161 (2014) (citing Cole v. Fair Oaks
                  10         Fire Protection Dist., 43 Cal. 3d 148, 160 (1987)); see also Estrada v. Wal-Mart Stores, Inc., No.
                  11         16-CV-04091-LB, 2016 WL 5846977, at *8 (N.D. Cal. Oct. 6, 2016) (“The California Workers'
                  12         Compensation Act is broadly construed, and includes, for example, emotional distress damages
                  13         resulting from ‘the act of termination and the acts leading up to termination’ because they both
                  14         ‘necessarily arise out of and occur during and in the course of employment.’”). The well-settled
                  15         law in California is “that workers’ compensation insurance coverage is presumed where the
                  16         plaintiff alleges facts establishing an employment relationship and work-related injury.” Gibbs v.
                  17         American Airlines, Inc., 74 Cal. App. 4th 1, 13 (1999) (“American Airlines was not required to
                  18         prove what Gibbs admitted in her complaint.”); see also Arriaga v. County of Alameda, 9 Cal. 4th
                  19         1055, 1060 (1995) (where the complaint alleges facts indicating that the workers’ compensation
                  20         act applies, the plaintiff must establish an exception).
                  21                Furthermore, “[t]o prevent employees from circumventing the exclusivity rule by bringing
                  22         lawsuits for work-related injuries against coemployees, who in turn would seek indemnity from
                  23         their employers, the Legislature in 1959 provided immunity to coemployees.” Torres v.
                  24         Parkhouse Tire Service, Inc., 26 Cal. 4th 995, 1002 (2001). “In other words, the purpose of the
                  25         exclusivity rule would be defeated if employees could bring actions against fellow employees
                  26         acting in the scope of employment such that the fellow employees’ negligence could be imputed
                  27         to their employers.” Torres, 26 Cal. 4th at 1002 citing Saala v. McFarland, 63 Cal. 2d 124, 130
                  28         (1965). “Therefore, workers’ compensation was also made the exclusive remedy against fellow
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                            DEFENDANTS’ MOTION TO DISMISS
  COUNSE LO RS AT LA W                                                       21
      MENLO PAR K
                                                                                                    (CASE NO. 3:18-CV-07490-SVK)
                              Case 5:18-cv-07490-BLF Document 44 Filed 05/22/19 Page 31 of 31



                     1       employees acting within the scope of employment.…For conduct committed within the scope of
                     2       employment, employees, like their employers, should not be held subject to suit.” Torres, 26 Cal.
                     3       4th at 1002 (emphasis added).
                     4              Here, Plaintiff alleges that he suffered emotional distress due to conduct that took place in
                     5       connection with his employment at SAP Labs. (AC, ¶¶ 103-108.) Therefore, his IIED claim is
                     6       barred by workers’ compensation exclusivity and fails as a matter of law as to all Defendants.
                     7              C.      Further Leave To Amend Should Be Denied.
                     8              “[L]eave to amend will be denied where the amendment would be futile, or where the
                     9       amended complaint would be subject to dismissal.” In Re Rubber Chemicals Antitrust Litigation,
                  10         504 F.Supp.2d 777, 786 (N.D. Cal. 2007). Allowing Khan leave to amend would be futile as his
                  11         claims suffer from incurable defects. Among other defects, the claims are time-barred, Khan has
                  12         failed to exhaust administrative remedies, and Khan is unable to allege facts sufficient to plead
                  13         his claims. Defendants previously moved to dismiss Khan’s initial complaint, raising many of the
                  14         same defects discussed in the instant Motion. In response to that Motion, Khan requested leave to
                  15         amend his complaint, Defendants did not object to the request, and the Court granted it. Thus,
                  16         Khan has already been afforded an opportunity to cure the multitude of deficiencies in his
                  17         pleading, and has shown that he cannot do so. The Court should grant this motion in its entirety
                  18         and without leave to amend, and dismiss all of Khan’s claims with prejudice.
                  19         V.     CONCLUSION
                  20                For all of the foregoing reasons, Defendants respectfully request that the Court grant the
                  21         instant Motion to Dismiss in its entirety and without leave to amend, and dismiss all of Khan’s
                  22         claims with prejudice.
                  23         Dated: May 22, 2019                                CURLEY, HURTGEN & JOHNSRUD LLP
                  24

                  25                                                            By      /s/ Brian L. Johnsrud
                                                                                     BRIAN L. JOHNSRUD
                  26                                                                 Attorneys for Defendants SAP LABS,
                                                                                     LLC, JENNY LE and SANJAY SHIROLE
                  27

                  28
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                         DEFENDANTS’ MOTION TO DISMISS
  COUNSE LO RS AT LA W                                                     22
      MENLO PAR K
                                                                                                 (CASE NO. 3:18-CV-07490-SVK)
